




EAGLE ROCK ENERGY PARTNERS
LONG TERM INCENTIVE PLAN
(As Amended and Restated June 24, 2014)


RESTRICTED UNIT AGREEMENT
This Restricted Unit Agreement (this “Agreement”) is made and entered into by
and between Eagle Rock Energy G&P LLC, a Delaware limited liability company (the
“General Partner”), and _______________ (the “Service Provider”). This Agreement
is entered into as of the ___ day of [______________], 20[__] (the “Date of
Grant”). Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan (as defined
below), unless the context requires otherwise.
W I T N E S S E T H:
WHEREAS, Eagle Rock Energy Partners, L.P., a Delaware limited partnership (the
“Partnership”), has adopted the Eagle Rock Energy Partners Long Term Incentive
Plan, as amended and restated June 24, 2014 (the “Plan”), to, among other
things, attract, retain and motivate certain employees, officers and directors
of the Partnership, ERGP, the General Partner and their respective Affiliates
(collectively, the “Partnership Entities,” which term shall include any
successor to the Partnership, ERGP or the General Partner and any other entity
that is an Affiliate of such successor entity or entities); and
WHEREAS, the Board has authorized the grant of restricted units under the Plan
to employees, officers and directors as part of their compensation for services
provided to the Partnership Entities.
NOW, THEREFORE, in consideration of the Service Provider’s agreement to provide
or to continue providing services to the Partnership Entities, the Service
Provider and the General Partner agree as follows:
SECTION 1.    Grant.
The General Partner hereby grants to the Service Provider as of the Date of
Grant an award of _____ Units, subject to the terms and conditions set forth in
the Plan, which is incorporated herein by reference, and in this Agreement,
including, without limitation, those restrictions described in Section 2 (the
“Restricted Units”).
SECTION 2.    Restricted Units.
The Restricted Units are restricted in that they may be forfeited to the General
Partner and in that they may not, except as otherwise provided in Section 6, be
transferred or otherwise disposed of by the Service Provider until such
restrictions are removed or expire as described in Sections 4 and 5 of this
Agreement. The General Partner shall issue in the Service Provider’s name the
Restricted Units and shall retain the Restricted Units until the restrictions on
such Restricted Units expire or until the Restricted Units are forfeited as
described in Sections 4 and 5 of this Agreement. The Service Provider agrees
that the General Partner will hold the Restricted Units pursuant to the terms of
this Agreement until such time as the Restricted Units are either delivered to
the Service Provider or forfeited pursuant to this Agreement.
SECTION 3.    Rights of Service Provider; Unit Distribution Rights.
Effective as of the Date of Grant, the Service Provider shall be treated for all
purposes as a Unit holder with respect to all of the Restricted Units granted to
him pursuant to Section 1 (except that the Service




--------------------------------------------------------------------------------




Provider shall not be treated as the owner of the Units for federal income tax
purposes until the Restricted Units vest (unless the Service Provider makes an
election under section 83(b) of the Code, in which case the Service Provider
shall be treated as the owner of the Units for all purposes on the Date of
Grant)) and shall, except as provided herein, have all of the rights and
obligations of a unit holder with respect to all such Restricted Units,
including any right to vote with respect to such Restricted Units and to receive
any UDRs thereon if, as, and when declared and paid by the Partnership,
including, without limitation, any UDRs consisting of the distribution of
special purchase or other rights. Notwithstanding the preceding provisions of
this Section 3, the Restricted Units shall be subject to the restrictions
described herein, including, without limitation, those described in Section 2.
SECTION 4.    Forfeiture and Expiration of Restrictions. Subject to the terms
and conditions of this Agreement, the restrictions described in Section 2 shall
lapse and the Restricted Units shall become vested and nonforfeitable (“Vested
Units”), provided the Service Provider has continuously provided services to the
Partnership Entities, without interruption, from the Date of Grant through each
applicable vesting date (each, a “Vesting Date”), in accordance with the
following schedule:
Vesting Date
Cumulative Vested Percentage
On [__________]
33%
On [__________]
66%
On [__________]
100%



SECTION 5.    Effect of Change of Control and Termination of Service.
(a)Change of Control. Notwithstanding anything herein to the contrary, if a
Change of Control occurs prior to the final Vesting Date (the date of such
occurrence, the “Change of Control Date”) and the Service Provider’s employment
or service relationship is terminated on or after the Change of Control Date by
a Partnership Entity without Cause or by the Service Provider for Good Reason,
then the restrictions on a number of Restricted Units shall automatically lapse
on the 60th day following the date of such termination such that the number of
Restricted Units for which the restrictions have lapsed as of the 60th day
following the Service Provider’s date of termination will be equal to the
product of (i) the total number of Restricted Units granted to the Service
Provider pursuant to this Agreement, times (ii) a fraction, the numerator of
which is the number of full months (counting the month in which the Service
Provider’s termination of employment or service relationship occurs as a full
month), beginning with the month in which the Date of Grant occurred, during
which the Service Provider was employed by, or provided services to, the
Partnership Entities, or such greater number up to 36 as determined by the
Committee in its sole discretion, and the denominator of which is 36; provided,
that, upon such termination of employment or service, the Service Provider
executes a release of all claims against the Partnership Entities (the form of
which shall be delivered to the Service Provider on the date of termination)
within 45 days following the Service Provider’s date of termination and does not
subsequently revoke such release within the seven (7) day period following its
execution; provided further, that, if the Service Provider does not execute such
release or executes and later revokes such release, the Service Provider shall
not be entitled to receive the accelerated vesting described in this Section
5(a).


(b)Termination Generally. Subject to Sections 5(a) and 5(c), upon termination of
the Service Provider’s employment or service relationship with the Partnership
Entities, all Restricted Units granted pursuant to this Agreement that have not
yet vested as of the date of termination shall terminate automatically and be
cancelled upon such termination and neither the Service




--------------------------------------------------------------------------------




Provider nor any of his or her heirs, beneficiaries, executors, administrators
or other personal representatives shall have any rights with respect to such
cancelled Restricted Units. Notwithstanding the foregoing, the [Committee]
[Chief Executive Officer of the General Partner], in [its] [his] sole and
absolute discretion on such terms and conditions as it shall determine, may
decide in certain situations not otherwise addressed in Sections 5(a) or 5(c) to
vest all or any portion of the Restricted Units granted pursuant to this
Agreement that remain outstanding and unvested immediately prior to the Service
Provider’s termination.


(c) Termination due to Death or Disability. If the Service Provider’s employment
or service relationship with the Partnership Entities is terminated due to the
Service Provider’s death or Disability prior to the final Vesting Date, then all
Restricted Units granted pursuant to this Agreement that have not yet vested as
of the date of termination shall immediately become fully vested and
nonforfeitable as of the date of such termination.


(d)Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:


(i)    Cause. The term “Cause” means a determination made in good faith by
[two-thirds (2/3) of the Board] [the Chief Executive Officer of the General
Partner] that the Service Provider (A) willfully and continually failed to
substantially perform the Service Provider’s duties with the Partnership
Entities (other than a failure resulting from the Service Provider’s incapacity
due to physical or mental illness) which failure continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance has been delivered to the Service Provider specifying the manner in
which the Service Provider has failed to substantially perform, (B) willfully
engaged in conduct which is demonstrably and materially injurious to the
Partnership Entities, monetarily or otherwise, (C) has been convicted of, or has
plead guilty or nolo contendere to, a misdemeanor involving moral turpitude or a
felony, (D) has committed an act of fraud, or material embezzlement or material
theft, in each case, in the course of the Service Provider’s employment
relationship with the Partnership Entities, or (E) has materially breached (I)
the Service Provider’s duties or obligations to the Partnership Entities under
any applicable common law or the provisions of the governing documents of the
Partnership Entities or (II) any obligations of the Service Provider under any
agreement (including any non-compete, non-solicitation or confidentiality
covenants) entered into between the Service Provider and any Partnership Entity;
provided, however, that no termination of the Service Provider’s services shall
be for Cause as set forth in clause (B), (D) or (E) above until (1) there shall
have been delivered to the Service Provider a copy of a written notice setting
forth that the Service Provider was guilty of the conduct described in clause
(B), (D) or (E) above, as applicable, and specifying the particulars thereof in
detail and (2) the Service Provider shall have been provided an opportunity to
be heard by the [Board] [the Chief Executive Officer of the General Partner]
(with the assistance of the Service Provider’s counsel if the Service Provider
so desires). No act or failure to act on the part of the Service Provider shall
be considered “willful” unless the Service Provider has intentionally or
deliberately acted or failed to act with knowledge that such action or failure
to act was likely to be materially injurious to the Partnership Entities.
Notwithstanding anything contained herein or in the Plan to the contrary, no
failure to perform by the Service Provider after a notice of termination is
given shall constitute Cause.
(ii)    Change of Control. The term “Change of Control” has the meaning given
such term in the Plan; provided, that, for the avoidance of doubt, a sale or
other disposition by one or more members of the NGP Group of all or
substantially all of their aggregate ownership,




--------------------------------------------------------------------------------




as of the Date of Grant, of the Outstanding Equity and the Outstanding Voting
Securities shall not, in and of itself, constitute a Change of Control for
purposes of this Agreement.
(iii)    Disability. The term “Disability” means (A) a physical or mental
impairment of sufficient severity that, in the opinion of the [Board] [the Chief
Executive Officer of the General Partner], the Service Provider is unable to
continue performing the duties assigned to the Service Provider prior to such
impairment or the Service Provider’s condition entitles the Service Provider to
disability benefits under any insurance or employee benefit plan of any
Partnership Entity in which the Service Provider participates, and (B) the
impairment or condition is cited by the employing Partnership Entity as the
reason for the Service Provider’s termination.
(iv)    Good Reason. The term “Good Reason” means the occurrence of any of the
following events or conditions: (A) a change in the Service Provider’s status,
title, position or responsibilities (including reporting responsibilities) which
represents a substantial reduction of the status, title, position or
responsibilities as in effect immediately prior thereto, the assignment to the
Service Provider of any duties or responsibilities that are inconsistent with
such status, title, position or responsibilities, or any removal of the Service
Provider from or failure to reappoint or reelect the Service Provider to any of
such positions, except in connection with the termination of the Service
Provider services for Cause, due to the Service Provider’s Disability or death,
or by the Service Provider voluntarily without Good Reason, (B) a reduction in
the Service Provider’s annual base salary, (C) a change in the geographic
location at which the Service Provider must perform services (without the
consent of the Service Provider) to a location more than thirty-five (35) miles
from the location at which the Service Provider normally performs such services
as of the Date of Grant, except for reasonably required business travel that is
not materially greater than such travel requirements prior to the Date of Grant,
(D) the failure by the Partnership Entities to continue in effect any material
compensation or benefit plan in which the Service Provider was participating as
of the Date of Grant or to provide the Service Provider with compensation and
benefits at least equal (in terms of benefit levels and/or reward opportunities)
to those provided for under each compensation or employee benefit plan, program
and practice as in effect immediately prior to the Date of Grant (or as in
effect following the Date of Grant, if greater), (E) any material breach by a
Partnership Entity of any provision of the Plan or of any provision of the
Service Provider’s employment agreement, if any, or (F) any purported
termination of the Service Provider’s service relationship for Cause by a
Partnership Entity that does not otherwise comply with the terms of the Plan,
this Agreement or the Service Provider’s employment agreement, if any. In the
case of the Service Provider’s allegation of Good Reason, (1) the Service
Provider shall provide notice to the Committee of the event alleged to
constitute Good Reason within 90 days of the occurrence of such event, (2) the
Partnership Entities shall have the opportunity to remedy the alleged Good
Reason event within 30 days from receipt of notice of such allegation, and (3)
if not remedied within that 30-day period, the Service Provider’s employment or
service relationship with the Partnership Entities shall terminate on the day
following the last day of such 30-day period.
SECTION 6.    Limitations on Transfer.
The Service Provider agrees that he shall not dispose of (meaning, without
limitation, sell, transfer, pledge, exchange, hypothecate or otherwise dispose
of) any Restricted Units hereby acquired prior to the applicable Vesting Dates,
including pursuant to a domestic relations order issued by a court of competent
jurisdiction, unless such transfer is expressly approved in writing by the
[Committee] [the Chief Executive




--------------------------------------------------------------------------------




Officer of the General Partner]. Any attempted disposition of the Restricted
Units in violation of the preceding sentence shall be null and void.
SECTION 7.    Nontransferability of Agreement.
This Agreement and all rights under this Agreement shall not be transferable by
the Service Provider other than by will or pursuant to applicable laws of
descent and distribution. Any rights and privileges of the Service Provider in
connection herewith shall not be transferred, assigned, pledged or hypothecated
by the Service Provider or by any other person or persons, in any way, whether
by operation of law, or otherwise, and shall not be subject to execution,
attachment, garnishment or similar process. In the event of any such occurrence,
the Restricted Units shall automatically be forfeited. Notwithstanding the
foregoing, all or some of the Restricted Units or rights under this Agreement
may be transferred if such transfer is approved in writing by the [Committee]
[the Chief Executive Officer of the General Partner].
SECTION 8.    Adjustment of Restricted Units.
The number of Restricted Units granted to the Service Provider pursuant to this
Agreement shall be adjusted to reflect unit splits or other changes in the
capital structure of the Partnership, all in accordance with the Plan. All
provisions of this Agreement shall be applicable to such new or additional or
different units or securities distributed or issued pursuant to the Plan to the
same extent that such provisions are applicable to the Units with respect to
which they were distributed or issued.
SECTION 9.    Delivery of Vested Units.
Promptly following the expiration of the restrictions on the Restricted Units as
contemplated in Sections 4 and/or 5 of this Agreement, and subject to Section
10, the General Partner shall cause to be issued and delivered to the Service
Provider or the Service Provider’s designee the number of Restricted Units as to
which restrictions have lapsed, free of any restrictive legend relating to the
lapsed restrictions, and shall pay to the Service Provider any previously unpaid
UDRs distributed with respect to the Restricted Units. Neither the value of the
Restricted Units nor the UDRs shall bear any interest owing to the passage of
time.
SECTION 10.    Securities Act.
The General Partner shall have the right, but not the obligation, to cause the
Restricted Units to be registered under the appropriate rules and regulations of
the SEC. The General Partner shall not be required to deliver any Units
hereunder if, in the opinion of counsel for the General Partner, such delivery
would violate the Securities Act of 1933 or any other applicable federal or
state securities laws or regulations. By accepting this grant, the Service
Provider agrees that any Units that the Service Provider may acquire upon
vesting of this Award will not be sold or otherwise disposed of in any manner
that would constitute a violation of any applicable federal or state securities
laws.
SECTION 11. Copy of Plan.
By the execution of this Agreement, the Service Provider acknowledges receipt of
a copy of the Plan.
SECTION 12. Notices.
Whenever any notice is required or permitted hereunder, such notice must be in
writing and personally delivered or sent by mail. Any such notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered or, whether actually received or not, on the
third business day (on which banking institutions in the State of Texas are
open) after it is deposited in the




--------------------------------------------------------------------------------




United States mail, certified or registered, postage prepaid, addressed to the
person who is to receive it at the address which such person has theretofore
specified by written notice delivered in accordance herewith. The General
Partner or the Service Provider may change at any time and from time to time by
written notice to the other, the address which it or he previously specified for
receiving notices. The General Partner and the Service Provider agree that any
notices shall be given to the General Partner or to the Service Provider at the
following addresses:


General Partner:    Eagle Rock Energy G&P, LLC
Attn: Charles C. Boettcher
P.O. Box 2968
Houston, Texas 77252-2968
Phone: (281) 408-1260
Fax: (281) 715-4142


Service Provider:
At the Service Provider’s current address as shown in the General Partner’s
records.

SECTION 13. General Provisions.    
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the Committee with respect thereto and with respect to this Agreement shall
be final and binding upon the Service Provider and the General Partner.
(b)    Continuation of Service. This Agreement shall not be construed to confer
upon the Service Provider any right to continue in the service of the
Partnership Entities.
(c)    Governing Law. This Agreement shall be interpreted and administered under
the laws of the State of Texas, without giving effect to any conflict of laws
provisions.
(d)    Amendments. This Agreement may be amended only by a written agreement
executed by the General Partner and the Service Provider, except that the
Committee may unilaterally waive any conditions or rights under, amend any terms
of, or alter this Agreement provided no such change (other than pursuant to
Section 4(c) or 7(c) of the Plan) materially reduces the rights or benefits of
the Service Provider with respect to the Restricted Units without his consent.
(e)    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the General Partner and upon any
person lawfully claiming under the Service Provider.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to this subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    No Liability for Good Faith Determinations. Neither the Partnership
Entities, nor the members of the Committee or the Board, nor any officer of the
General Partner, shall be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Units
granted hereunder.




--------------------------------------------------------------------------------




(h)    No Guarantee of Interests. The Board and the Partnership Entities do not
guarantee the Units from loss or depreciation.
(i)    Withholding Taxes. Upon any taxable event arising in connection with the
Restricted Units, the Partnership Entities shall have the authority and the
right to deduct or withhold, or to require the Service Provider to remit to a
Partnership Entity, an amount sufficient to satisfy all applicable federal,
state and local taxes (including the Service Provider’s employment tax
obligations) required by law to be withheld with respect to such event. In
satisfaction of the foregoing requirement, unless other arrangements have been
made by the Service Provider that are acceptable to the applicable Partnership
Entity and unless otherwise determined by the Board (which such determination
may not be delegated), the General Partner or one of its Affiliates shall
withhold Units otherwise issuable in respect of such Restricted Units having a
Fair Market Value on the date of withholding equal to the aggregate amount of
taxes required to be withheld with respect to such event based on the minimum
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes that are applicable to such supplemental taxable income.
(j)    Insider Trading Policy. The terms of the General Partner’s Insider
Trading Policy with respect to Units are incorporated herein by reference.
(k)    Term Validity. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced accordingly. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or pursuant to the sale of any Units issued hereunder shall be subject
to any clawback or other recovery by the Partnership Entities to the extent
necessary to comply with applicable law including, without limitation, the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or any SEC rule.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the General Partner has caused this Agreement to be executed
by its officer thereunto duly authorized, and the Service Provider has set his
hand as to the date and year first above written.


EAGLE ROCK ENERGY G&P, LLC




    




By:_____________________________
    
Name: Joseph A. Mills


Title: Chief Executive Officer












______________________________________    
Name of Service Provider


 






